F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 26 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    LINDSEY K. SPRINGER, dba
    Bondage Breakers Ministries,

                Plaintiff-Appellant,
                                                          No. 98-5182
    v.                                              (D.C. No. 98-CV-299-K)
                                                          (N.D. Okla.)
    THE INFINITY GROUP CO.;
    ROBERT F. SANVILLE, individually
    and as Trustee for Infinity Group Co.,

                Defendants-Appellees.




                             ORDER AND JUDGMENT           *




Before PORFILIO , BARRETT , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      In August 1997, the Securities and Exchange Commission brought a civil

enforcement action for securities violations in the United States District Court for

the Eastern District of Pennsylvania against The Infinity Group Company (TIGC),

Geoffrey Benson and Geoffrey O’Connor, and named several “relief defendants,”

including Lindsey K. Springer. The court appointed Robert F. Sanville as trustee

for TIGC and directed him to assume control over TIGC’s assets and conduct an

accounting of its assets and investor proceeds. In February 1998, the court issued

its Order for Final Injunction, Disgorgement, and Other Relief, concluding that

TIGC, Benson and O’Connor had violated federal securities law and ordering

relief defendant Springer to disgorge $1.265 million. In its accompanying

memorandum, which the court stated constituted in part its findings of fact and

conclusion of law, the court held that TIGC had “defrauded [investors] for

defendants’ and relief defendants’ gain,” R. Vol. I, Doc. 3, Ex. C at 3-4, and that

Springer’s $1.265 million was “TIGC’s unlawfully-obtained investor funds, for

which [Springer] received no consideration at all and to which he has no

legitimate claim,” id. at 16. In its order, the court directed Sanville to notify all

existing TIGC investors of the terms of the court’s order and initiate claim

procedures.

      Sanville sent a letter to potential TIGC investors explaining that “[i]t is my

unpleasant duty to inform you that the court has found that you were the victim of


                                           -2-
a fraud.” Id. , Ex. D at 1. The letter further stated that “[t]he Court made the

following findings as part of its decision: . . . ‘Investors were defrauded for

defendants’ (TIGC, Benson and O’Connor) and relief defendants’ (Lindsey K.

Springer, d\b\a Bondage Breakers Ministries, Susan L. Benson, JGS Trust, SLB

Charitable Trust, and Futures Holding Company) personal gain.’”         Id.

       Claiming these statements were libelous and slanderous, Springer brought

this diversity action in the Northern District of Oklahoma against TIGC and

Springer. Adopting the magistrate judge’s report and recommendation, the

district court granted Sanville’s motion to dismiss under Fed. R. Civ. P. 12(b)(1)

and (6). The court held that under the doctrine of      Barton v. Barbour , 104 U.S.

126 (1881), because Springer was suing Sanville for acts Sanville did in his

official capacity as trustee, he needed leave to proceed from the appointing court,

i.e., the Eastern District of Pennsylvania, which he did not have.     See Allard v.

Weitzman (In re DeLorean Motor Co.)       , 991 F.2d 1236, 1240 (6th Cir. 1993).

The court also held that Springer’s action did not fall within the exception to the

Barton doctrine provided by 28 U.S.C. § 959(a) because Sanville’s acts were not

performed in carrying out TIGC’s business.         See In re DeLorean Motor Co. ,

991 F.2d at 1240-41. The court concluded that it therefore lacked jurisdiction.

Alternatively, the court held that Sanville was entitled to quasi-judicial immunity

because the acts of which Springer complains were taken in his capacity as


                                             -3-
court-appointed trustee and at the direction of the Eastern District, and that

Springer therefore failed to state a claim upon which relief could be granted.

See Valdez v. City & County of Denver   , 878 F.2d 1285, 1287-90 (10th Cir. 1989).

Springer appeals.

      We review the district court’s dismissals under Rules 12(b)(1) and (6)

de novo. See Painter v. Shalala , 97 F.3d 1351, 1355 (10th Cir. 1996);   Chemical

Weapons Working Group, Inc. v. United States Dep’t of the Army      , 111 F.3d 1485,

1490 (10th Cir. 1997). We have reviewed the record and fully considered

Springer’s arguments on appeal and find his arguments unpersuasive. We affirm

the district court’s judgment for the reasons stated in its order adopting the

magistrate judge’s report and recommendation.

      AFFIRMED.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                          -4-